Citation Nr: 1133823	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.  

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1961 to January 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in July 2007.  In December 2008, the Board denied service connection for a low back disability, and remanded the issues currently on appeal to the RO for additional development.  


FINDINGS OF FACT

1.  The probative and credible evidence of record preponderates against a finding that the Veteran currently has a bilateral hip disability related to service or causally related to or otherwise aggravated by a service-connected disability.  

2.  The probative and credible evidence of record preponderates against a finding that a bilateral leg disorder was incurred during the Veteran's active military service and is not shown to be due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by active military service and it is not due to service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  A bilateral leg disorder was not incurred in or aggravated by active military service and it is not due to service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records, including multiple duplicate medical records from the Social Security Administration (SSA), were obtained and associated with the claims file, to the extent available.  

The Veteran was examined by VA during the pendency of this appeal and testified before the undersigned at the RO in July 2007.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As noted, in December 2008, the Board remanded the Veteran's case to the RO to obtain additional VA medical records and afford him a VA orthopedic examination.  There has been substantial compliance with these directives as the Veteran was scheduled for a VA examination in April 2009 and VA medical records dated to September 2009 were obtained.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service- connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran contends that he was treated for pain and numbness in his right leg and hip in service and believes that his current bilateral hip and leg symptoms are related to service or, in the alternative, to his low back disability.  The Veteran testified that he had pain in his right hip and down his right leg with numbness in the lower extremity when he was treated for a kidney stone in service, but that his symptoms persisted even after he passed the stone, and have been chronic ever since.  Thus, he contends that service connection is warranted for his bilateral hip and leg disorders.  Upon review of the probative and credible evidence of record, and considering the regulations pertinent to the Veteran's claims, the Board concludes that service connection is not warranted and that his claims will be denied.

Service treatment records show that the Veteran was treated for a suspected renal stone manifested by left lower quadrant (abdominal) and low back pain beginning in July 1962.  An intravenous pyelogram (IVP) revealed Grade I left hydronephrosis.  He refused a cystoscopy at that time.  

In September 1962, the Veteran was seen for burning left hip pain radiating from the left posterior upper leg to the left hip.  He denied any history of low back trauma or any radiating pain down his lower extremity from his back.  

A repeat IVP series in September 1962 showed no evidence of renal stones, though the Veteran continued to complain of left leg pain which began to extend below the left knee.  He also developed some sensory loss over the lateral portion of the left leg with weakness on dorsiflexion of the ankle, symptoms which were not present on admission.  A herniated nucleus pulposus was suspected and the Veteran was placed in traction for 10 days with no improvement in his symptoms, and he was subsequently was transferred to a base hospital for further evaluation.  

Following additional work-up in October 1962, the consensus opinion was a need to rule out disc syndrome.  A Report of Board of Medical Survey, dated in December 1962, notes that the Veteran's clinical findings did not make sense anatomically or physiologically, and were inconsistent with sequential tests.  Reflexes were undisturbed, there were no muscle spasms, tenderness, or impairment of straight leg raising, and x-ray studies of the lumbosacral spine were normal.  The report noted that the Veteran was disenchanted with the Marine Corps and that he had put in for a hardship discharge due to "family problems" a few months earlier.  It was felt that he manifested significant character pathology that could well be consistent with considerable back pain which lacked adequate organic explanation.  Therefore, the diagnosis was revised to passive aggressive reaction, and he was transferred stateside for additional work-up in November 1962.  

Additional testing stateside revealed no obvious abnormalities.  Reflexes, muscle strength, etc, were normal and special tests did not suggest nerve root involvement.  Following a period of observation, the Medical Board concluded that the appropriate diagnosis was passive aggressive reaction.  The final report indicated that the Veteran manifested a long-standing personality disorder characterized by passive aggressive reaction which rendered him unsuitable for further military service, and recommended that he be discharged from service.  

Post service, when examined by VA in November 1967, the Veteran complained of low back pain but denied any symptoms in his left leg and made no mention of any hip problems.  On examination, straight leg raising was negative and there was no reported numbness or pain in his hips or either lower extremity.  The diagnoses included lumbosacral strain and results of x-rays taken at the time showed spina bifida occulta at S-1 and minimal sclerosis of the sacroiliac joints.

Private and VA medical records associated with the claims file during the pendency of this appeal showed the Veteran was treated for various maladies on numerous occasions from 1967 to 2009, including recurring kidney stones and low back problems.  A private computed tomography (CT) scan of the Veteran's lumbar spine performed in October 1987 showed herniated discs at L3-4 and L4-5 levels.  A private treatment note, dated in May 1993, showed that the Veteran reported a history of numbness and tingling in his legs since October 1992.  A private treatment note dated in October 1993 showed that the Veteran reported a history of industrial injuries to his back in October 1992 and January and April 1993.  

VA x-ray studies of the Veteran's hips in July 2004 showed no significant bony or articular abnormalities.  A CT scan at that time revealed degenerative changes, disc space narrowing and disc bulging at multiple levels from L2 through S1.  

When examined by VA in April 2009, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The examiner noted that x-rays and vascular studies of the Veteran's left hip and lower extremities, respectively, were within normal limits.  On examination, the Veteran's gait was normal and there was no abnormal weight bearing or muscle atrophy.  There was no tenderness or spasms about either hip, and muscle tone and power, sensation, and deep tendon reflexes were within normal limits and equal, bilaterally.  The examiner concluded that there was no evidence of a bilateral hip disability, and opined that the Veteran's symptoms of pain and numbness into his lower extremities was due to radiculopathy from his nonservice-connected low back disability.  The examiner also commented that the bilateral radiculopathy could not be related to service without resort to speculation.  

As to the examiner's final comment, the Board notes that service connection for a low back disability was denied by the Board in December 2008, based, in part, on a VA medical opinion that the Veteran's current low back disability was not related to service.  Thus, the Board finds that the April 2009 VA examiner's statement on this matter is of no probative value, and that further clarification of his comment is not necessary.  

Concerning the Veteran's claim for a bilateral hip disability, there is no competent or probative medical evidence of a current disability.  While the Board does not dispute that the Veteran has hip pain, the Court has held that pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As to the Veteran's bilateral leg disability, the Board finds the April 2009 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's bilateral leg symptoms were not related to service but, rather, to his nonservice-connected low back disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the April 2009 VA opinion.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, Woehlaert v. Nicholson, and Barr v. Nicholson, supra.  

As there is no probative and credible evidence of a bilateral hip or bilateral leg injury or disease in service, no objective evidence of a current bilateral hip disability, and no competent medical evidence relating any current bilateral leg disability to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hip and bilateral leg disabilities.  

Concerning the claim for bilateral hip and leg disabilities secondary to a low back disability, the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  Thus, the Board concludes that there is no legal basis of entitlement to secondary service connection for a bilateral hip and bilateral leg disability, because the Veteran has not been granted service connection for the disorder, vis-à-vis, a low back disability that allegedly caused his bilateral hip and bilateral leg disability.  Accordingly, the application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for bilateral hip and leg disorders, including as due to a low back disorder and his claim must be denied.

ORDER

Service connection for a bilateral hip disability, to include as secondary to a low back disability, is denied.  

Service connection for a bilateral leg disability, to include as secondary to a low back disability, is denied.  

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


